﻿It gives me great pleasure to extend to you, Sir, and to the friendly people of the United Republic of Tanzania warmest felicitations on your election as President of the thirty-fourth session of the General Assembly. We highly appreciate the great role you have played over the years in presiding over the Special Committee on the Situation with regard to the Implementation of the Declaration on the Granting of Independence to Colonial Countries and Peoples and in representing your country in the Security Council. Your qualifications and experience will certainly lead our session to the success we all aspire to. We assure you that we shall spare no effort in co-operating with you towards that end.
225.	I wish to take this opportunity to hail the success achieved by the previous session under the presidency of Mr. Lievano.
226.	I also congratulate the State of Saint Lucia on its admission to membership in this world Organization.
227.	The increasing role of the United Nations and the growing world interest in this role emphasize our joint responsibility for the necessity to seize the opportunity of our meeting in this new session of the General Assembly to examine the international situation, evaluate the consequences and effects of the events that have occurred since our previous session and to seek, seriously and attentively, a solution to the many international problems that confront us, some of which have produced such increasing tension that they imperil international peace and security, entailing dangers of unlimited consequences.
228.	It is evident that international detente has sometimes succeeded in keeping the world removed from the cold war, on the one hand, and in creating a new atmosphere of international co-operation on the other. However, international trust in detente cannot be enhanced unless the framework of such a process is expanded to encompass the whole world and to help in solving intricate international problems. The continued presence of such problems, and the aggravation of some of them, such as the Middle East problem, underscore the need for the participation of all States on an equal footing in drawing up the detente policy so as to give this policy the required comprehensive international dimension, and in developing the detente process so that it will become a positive factor in ensuring international peace and security and setting up new systems which will be more just and equitable in the area of international relations.
229.	Total and comprehensive disarmament is a major objective which the world community is striving to achieve. Such efforts were recently demonstrated at the tenth special session of the General Assembly, which was devoted to disarmament. The desire of the international community to stop the arms race, to ban the use of nuclear weapons and prevent their proliferation, and to establish a number of zones free of nuclear arms, was stressed at that session.
230.	However, the arms race remains a fact threatening mankind with unlimited dangers, especially if we recall that two of the largest arsenals of modern weapons are in the hands of the racist aggressive regimes in occupied Palestine and in South Africa.
231.	Therefore, we cannot but emphasize that disarmament can be achieved only through the elimination of colonialism, racism and zionism, and all aspects of aggression, occupation, domination and foreign exploitation; only if all peoples enjoy security based on justice and equality; and only when all peoples feel reassured as to the respect of their territorial integrity, independence, sovereignty, and their right to self-determination and to the choice of the system they desire.
232.	Since the end of the first part of our preceding session, a great victory was won in Asia when the people of Iran, under the leadership of Ayatollah Khomeini, eliminated an edifice of imperialism, reaction and terrorism and has consolidated Iran's sovereignty, independence and non-alignment. In this way, the aspirations of the people of Iran for liberty, justice and progress have been fulfilled.
233.	In Latin America, another great victory was achieved by the people of Nicaragua, who have freed themselves from the Fascist Somoza regime, and are now enjoying freedom.
234.	In Africa, African vigilance has decisively destroyed schemes to thwart the heroic struggle of the people of Zimbabwe, who boycotted the spurious elections and rejected their outcome. It is ironic that the plotters, thinking that their scheme had fooled African and international public opinion, are now calling upon the world to recognize the new regime and to lift the sanctions imposed on Rhodesia.
235.	Nevertheless, such bright spots in the international scene do not obscure our vision regarding the many critical problems that remain unsolved and that imperil international peace and security.
236.	In South Africa, the apartheid regimes are adamant in defying world public opinion, international statutes, and the United Nations Charter and resolutions. These regimes practise apartheid, racial discrimination and terrorism. They are setting up domestic Bantustans and are committing cruel aggressions against the frontline African States. Owing to the weak international measures of deterrence against the aggressiveness of the said regimes, the region has become one of the worst hotbeds of tension in the world and directly threatens the security and independence of the African continent, and in particular, of the front-line States. In this connexion, we wish to stress our absolute support and backing for the liberation movements in South Africa, Zimbabwe, and Namibia in their struggle to secure the rights of their peoples to self-determination, independence and national sovereignty. We also affirm our support for the resistance of the front-line African States to the brutal racist aggressions, and the manoeuvres aimed at liquidating the cause of national liberation of the peoples of southern Africa.
237.	In Asia, we can but express our deep regret for the explosion of the situation in South-East Asia, which has shaken the stability of the region, has threatened the independence of its peoples, and has reduced the area to another hotbed of tension.
238.	Furthermore, the Korean question remains unsolved. This prompts us to stress the need for the withdrawal of all foreign troops from Korea and for the start of the necessary dialogue between the two parts of Korea, in the implementation of the joint communique signed in 1972 for the peaceful unification of the country and the realization of its independence and national unity.
239.	The situation in Cyprus remains tense and calls for concern. This makes it necessary to speed up the efforts aimed at a negotiated solution between the two communities under the auspices of the United Nations Secretary-General based on the relevant United Nations resolutions, and within the framework of the respect for the sovereignty of Cyprus, its independence, territorial integrity, unity and non-alignment.
240.	Despite the strenuous constructive efforts exerted by the group of developing countries during the sixth and seventh special sessions of the United Nations, and the North-South dialogue in Paris, and more recently at the fifth session of UNCTAD, to convince and persuade the advanced industrial countries to co-operate in establishing the new international economic order, these countries have continued to place obstacles in the path of the desired co-operation, clinging more and more to the privileges afforded them by the prevailing economic, commercial and monetary system, which is far from being just and is based on exploitation. As a natural consequence, the provisions of the General Assembly resolutions adopted at the two sessions remain a dead letter, and the Paris and Manila conferences have ended in failure.
241.	This will certainly widen the gap between the rich and the poor countries. It will further deprive the developing countries of sources of economic development and will bar them from acquiring the modem technology needed for such development. It will certainly lead to the strengthening of the blockade imposed on the developing countries by certain advanced industrial countries, in co-operation with transnational firms, to compel them to sell their raw materials at very cheap prices, while the former countries raise the prices of their manufactured goods to an extent that is threatening to destroy the economies of the developing countries.
242.	In this respect, we wish to warn against the danger of drifting along with the claims of some of the advanced industrial countries, especially the United States of America, which attribute the causes of the present international economic crisis to the so-called energy crisis, and blame the developing oil-producing countries for this crisis.
243.	Therefore, we stress the need for the cooperation of all developing countries, especially in preparing for the United Nations special session scheduled for next year on international economic co-operation, with the aim of achieving a basic change in the present structure of economic relations, and setting up the new world economic system, so as to consolidate the economic independence of the developing countries, to ensure prosperity and stability for the peoples of the world, and to help guarantee international peace and security.
244.	While reviewing current issues, we find it necessary to point to the problem resulting from the attempts made by certain countries to give far-fetched interpretations to the concepts related to human rights in order to justify their interference in the internal affairs of States, in particular those of the third-world countries, under the pretence of protecting human rights.
245.	We must warn against the dangers of such attempts, especially in view of the fact that their advocates belong to those countries which continue to provide all kinds of arms to the regimes of oppression, aggression and racism, and this not only violates human rights but also impairs the dignity of man and threatens his very existence.
246.	Owing to our belief in the rights of the individual, of groups and of peoples, big and small, we find it necessary to counter this offensive, which tries to focus the attention of world public opinion on the rights of individuals and minorities in this or that country, and to distract attention from the basic rights of millions of people who are labouring under the yoke of colonialism, occupation and racial discrimination and are even deprived of their right to live. Human rights cannot be safeguarded under conditions of the use of force, repression, and colonialist and racist oppression, or by depriving people of their country, land and home. A striking example is the suffering Arab, who is living under the yoke of racist Zionist colonialism in Palestine and in the occupied Arab territories, and the suffering of the Africans, who are living under the yoke of racist regimes in South Africa, Rhodesia and Namibia.
247.	These issues which I have mentioned were among the issues dealt with by the Sixth Conference of Heads of State or Government of Non-Aligned Countries, held early this month in Havana and attended by the representatives of 94 States, representing the majority of the peoples of the world. The Conference enjoyed great success, thanks to the adherence of the heads of State and delegations to the principles of the non-aligned movement, and their determination to move from the state of confrontation among blocs and military alliances to the stage of solidarity and cooperation, in order to spare the world the tragedies of war and the disasters of stultifying economic crises. The non-aligned countries are determined to seek a world that preserves the dignity and life of man without fear and to ensure for peoples the right to self-determination, to choose the political and social system that suits them best, and to participate in establishing a world of peace, security, co-operation and solidarity. Major credit is due to President Fidel Castro and the friendly Cuban Government for facilitating the success of the Conference.
248.	The outcome of the Havana Conference will play a major role in world development. It will provide the United Nations with additional energy and fresh initiatives towards constructive work. The principles of the non-aligned movement, the resolutions adopted by the Conference and the positions taken by it on such principles represent the high human aspirations of all peoples to achieve a better world, free from the evil of colonialism, racism and zionism, free from oppression and exploitation and free from all aspects of influence and the imposition of wills and policies—a world from which the causes of war and aggression have been completely eliminated.
249.	The Sixth Conference of the non-aligned countries expressed its aspirations and hopes to serve the purposes and principles of the United Nations Charter. They are based on the experience of humanity over hundreds of years and on the lessons learned from the sufferings of peoples as a result of wars and aggression. They are based on the hopes of peoples for peace, security and progress. I am therefore convinced that the results of the Havana Conference will receive the support and appreciation of Members.
250.	Anyone who strives for the attainment of peace and prosperity for mankind must be concerned about the most dangerous hotbed of conflict in our world today, a hotbed that has existed for more than 30 years in the Middle East. The situation in that region constitutes a grave threat to world peace and security. There is a growing possibility of armed conflict, the consequences of which will not be confined to the region but might engulf the great world Powers. Such a conflict, even if limited in its geographic framework, might jeopardize the welfare and progress of peoples and lead to complicated economic, financial and social crises that would shake the world economic system and cause a tangle of chaos and disorder, with unpredictable consequences.
251.	I point out such risks so clearly because my country feels them keenly and warns against them in the light of the events that we all experienced a few years ago. These risks are the result of Israel's stubborn persistence in its aggressive policy, its settler-colonialist expansion, and its refusal to recognize the inalienable national rights of the Palestinian people and to withdraw completely from the Palestinian and Arab territories. The recent developments that have occurred, notably from September 1978 up to the present time, have rewarded the aggressor with the fruit of his aggression and perpetuated the gains acquired by the enemy through force of arms and acts of aggressions.
252.	The most dangerous manifestations of such developments are represented by the Camp David agreements and the Egyptian-Israeli Treaty of Peace. These the United States of America has designed, supervised, organized and formulated, and has given them its blessing by signing them. Thus, this superpower has fundamentally participated in creating new factors that led to gravely intensifying the crisis in the region and has brought the hotbed to which I have referred to the brink of explosion and collapse. It would have been much better for the United States of America to remain committed to the grave responsibility and task which the United Nations Charter entrusts to the permanent members of the Security Council, namely, to safeguard international peace and security. This super-Power has, however, shirked this mission and these responsibilities with respect to the Middle East. This is a very serious development, from which we should draw a lesson for the future.
253.	An objective analysis of the two Camp David agreements—A Framework for Peace in the Middle East, Agreed at Camp David, and Framework for the Conclusion of a Peace Treaty between Egypt and Israel, signed between the Egyptian regime and the Zionist entity of Israel at Washington on 17 September 1978 and especially the first agreement, proves beyond any doubt that the two agreements have violated international legitimacy and the Charter and resolutions of the United Nations. I shall summarize the proofs and arguments establishing those violations.
254.	First of all, with regard to the right of self-determination, Article I of the United Nations Charter stipulates that the second purpose of the international Organization involves "... respect for the principle of equal rights and self-determination of peoples . . . ". Such rights have been confirmed by many declarations and decisions adopted by this Assembly. Resolution 3236 (XXIX), adopted on 22 November 1974, reaffirmed the inalienable right of the Palestinian people to self-determination without external interference, That people has been waging an honourable struggle for self-determination, The torch of that struggle serves as a beacon for other oppressed peoples. But what have the Egyptian regime, Israel and the United States administration done to this right that has become a main pillar of the international political system?
255.	The first Camp David agreement has totally neglected this right. It has disregarded the Palestinian cause, which all Members have recognized as being the core of the conflict in the Middle East, as they have also recognized that the conflict will not end until a fair and equitable settlement is found for the Palestinian cause. More important is the fact that the agreement does not recognize the rights of the Palestinian people, although it was generous enough to offer administrative self-rule for the inhabitants—as if there were no other ties binding them and as if they were merely a group of people that included Palestinians and Zionist settlers living in settlements that are being widely and constantly established.
256.	The matter does not end here, for in a letter to Begin—one of the nine letters considered an integral part of the first Camp David agreement—President Carter stated that he had been informed by Begin that he understands the terms "Palestinians" and "Palestinian People" to mean "Palestinian Arabs" and the expression "West Bank" to mean "Judaea and Samaria". Thus the agreement denies the very existence of the Palestinian people and admits only that there are Palestinian inhabitants and individuals and claims that the West Bank is an Israeli territory bearing an Israeli name.
257.	The agreement divides the Palestinian people with respect to so-called self-rule. It limits participation in self-rule to the inhabitants of the West Bank and the Gaza Strip and negates the rights of the other two groups of this people, namely, those living under occupation since 1948 and those dispersed outside their homeland to all parts of the world.
258.	The institutions of self-rule, as I indicated earlier, will be elected under Israeli military occupation in the absence of any international control. This is contrary to the practice followed by the United Nations, which requires the consultation of peoples with respect to self-determination.
259.	Consequently, the right to self-determination has been violated; the Palestinian people have been ignored; and the occupation will continue through a formula that was plotted and imposed by the three parties at Camp David.
260.	In this connexion, I wish to ask, how can the Egyptian regime; Israel and the United States of America decide the fate of the people of Palestine? Is the right to self-determination to be exercised by the people concerned, or by three arch-enemies of that people? The parties who met at Camp David have conferred this right upon themselves in the name of colonialism and Zionism. Who gave the ruler of Egypt the right to represent the Palestinian people without being authorized by anyone to do so? Anwar El-Sadat arrogated to himself this right when he wrote to President Carter that "Egypt would be ready to assume the Arab role emanating from these texts after consultations with Jordan and representatives of the Palestinian people". Jordan has refused to have anything to do with the Camp David agreements and the parties to them. The Palestinian people has also refused to conduct a dialogue with the ruler of Egypt, who continues to encroach upon the rights of the Palestinian people, unjustly and aggressively appointing himself as its representative.
261.	Secondly, I come to sovereignty over the land. The measure of self-rule devised in the first Camp David agreement is based on a concept separating the people from the land. Such a system was never witnessed before in history, not even in the ages of darkness and slavery. It has separated the people from the land and its resources. Even water resources will not be the property of the people, but will remain under the control of the colonialists.
262.	The first Camp David agreement has deferred the discussion of sovereignty over the West Bank and the Gaza Strip until after the transitional period. Throughout this period, the occupying authorities will remain in the occupied territories and the process of colonization and Judaization will continue. This is a process that ultimately aims at creating a new fait accompli in the occupied territories, so that it will thus become impossible to establish Palestinian Arab sovereignty there in the future.
263.	Israel is determined, as is confirmed by the statements made by its leaders, to offer two possibilities, both of which would lead to the same outcome: either acceptance of the principle of Israeli sovereignty over the West Bank and the Gaza Strip, or continued application of the formula of self-rule, leaving the issue of sovereignty open to endless negotiations, while the Israelis continue the process of colonization throughout the period of the negotiations. In a statement on Radio Israel on 25 September 1978, Menachem Begin said:
"After five years of self-rule, and when the subject of sovereignty is raised, we shall establish our right over Judaea and Samaria and Gaza. If no agreement is then reached, self-rule shall continue in those areas, and with it the measures of Israeli security".
In another statement to the daily newspaper Yedioth Aharanot on 1 October 1978, Begin said that he had explained to President Carter that he had accepted "self-rule" just for the sake of advancing the peace process with Egypt, "but this would never mean giving up our sovereignty over these territories."
264.	Subsequent events have proved that Israel is persisting in this attitude. In deeds and words Israel is showing that it will maintain sovereignty over the entire Palestinian homeland. Its persistence in implementing its plans of building settlements and the decision taken by the Israeli Government on 16 September 1979 permitting Israelis to purchase and own lands in the West Bank and Gaza Strip are but two of many irrefutable proofs of this.
265.	With respect to Jerusalem, despite the fact that the resolutions of the Security Council and the General Assembly have affirmed the invalidity of Israeli measures, such as annexation and the alteration of the geographical, historical and demographic features, Begin notified President Carter in the annex to the agreement that "Jerusalem is one city indivisible, the Capital of the State of Israel".18 The President of the Egyptian regime has endorsed this claim in a letter to President Carter where he said: "In this way, the City [Jerusalem] shall be undivided."
266.	Thirdly, I come to the right of return. The flouting of the international community by the parties to the Camp David agreements with respect to the right of return of the Palestinians to their homes and properties has attained its peak. Since the inception of the United Nations and up to this date there has been no resolution that has year after year been reaffirmed more often than resolution 194 (III), which was first adopted by the Assembly at its third session on 11 December 1948, and was reaffirmed in particular in resolution 33/112 of 18 December 1978, supported by all States Members of the United Nations with the exception of Israel and El Salvador.
267.	Despite this clear and collective international will, the parties to the Camp David agreements have feigned forgetfulness of the right of return and have negated it. They have limited it exclusively to persons displaced from the West Bank and the Gaza Strip in 1967. As to those expelled and rendered homeless from 1948 to 1967 and after the 1967 aggression, the parties to the Camp David agreements have decided these persons should remain exiled from their homeland for ever, without having any national identity or a people to belong to. Thus, we are facing today a situation that is unique in the period since the Second World War, the most serious feature of which is the heinous disregard by the Egyptian and the United States Governments of a resolution that is virtually part of international law because of the numerous affirmations thereof by the United Nations over a period of more than 30 years.
268.	Furthermore, the return of those persons displaced in 1967 is to be entrusted to a committee whose task, as stipulated in section A, paragraph 3, of the first agreement, will be "to decide by agreement on the modalities of admission of persons displaced from the West Bank and Gaza in 1967, together with necessary measures to prevent disruption and disorder." This means that Israel, as member of the committee, has the right to refuse the return of any Palestinian whom it may consider likely to cause disruption and disorder. Thus, of the more than 2.5 million Palestinian refugees very few would be allowed to return. This would have the effect of annulling the historic resolution 194 (III) and scores of other resolutions affirming the right of return of the displaced Palestinian people.
269.	Fourthly, I turn to the question of the violation of the sovereignty of other States. The tragic sufferings of the Palestinian people appear to be regarded as insufficient by parties to the Camp David agreements, who have proceeded to impose terms of their own on other sovereign States Members of the United Nations. In the section entitled "Associated principles" of the first Camp David agreement, there is a text stating that:
"Egypt and Israel state that the principles and provisions described below should apply to peace treaties between Israel and each of its neighbours— Egypt, Jordan, Syria and Lebanon".
270.	Accordingly, the parties to the Camp David agreements have violated the first principle of the Charter of the United Nations inasmuch as Article 2, paragraph 1, of the Charter lays down the principle of "the sovereign equality of all its Members". The parties at Camp David, however, have permitted themselves to infringe the sovereignty of States Members of the United Nations, to impose upon them a specific will, and to commit them to specific measures and policies, as if those parties represented the will of the world. In fact, they are actually violating the will of the international community and the Charter of the United Nations.
271.	Fifthly, I shall speak of the contravention of the will of the international community. Security Council resolution 338 (1973) states in paragraph 3:
"Immediately and concurrently with the ceasefire, negotiations shall start between the parties concerned under appropriate auspices aimed at establishing a just and durable peace in the Middle East."
The Security Council was of the view that such appropriate auspices could be provided by the co-chairmanship of the USSR and the United States in a conference in which all parties concerned would take part. In resolution 344 (1973), the Security Council expressed its confidence that the Secretary-General of the United Nations would play a full and effective role in the Peace Conference on the Middle East, and would preside over its meetings if the parties so desired.
272.	To carry out their plot, parties to the Camp David agreements disregarded all these resolutions issued by the highest international authority entrusted with matters of international peace and security. They singled themselves out from the whole world, and without the consent of the other parties concerned, laid down the features of what they unjustly call "a just peace in the Middle East".
273.	Where, it may be asked, is the co-chairman of the Peace Conference, namely the Soviet Union? Where is the Secretary-General of the United Nations and the role he was to play? Where are the other parties concerned—Syria, Jordan and the PLO? Where is the adherence to the United Nations resolutions that have defined the bases of a just peace and laid down its framework? The parties to the Camp David conspiracy left the circle of international legitimacy for that of darkness and plot.
274.	For the same reasons and on the basis of the same facts, the Assembly adopted resolution 33/28 A on 7 December 1978, which, in paragraph 4:
"Declares that the validity of agreements purporting to solve the problem of Palestine requires that they be within the framework of the United Nations and its Charter and its resolutions on the basis of the full attainment and exercise of the inalienable rights of the Palestinian people, including the right of return and the right to national independence and sovereignty in Palestine, and with the participation of the Palestine Liberation Organization".
275.	Sixthly, the agreements are a step towards war. The Egyptian regime, Israel and the United States are trying to deceive world public opinion by claiming that what they accomplished at Camp David is a step towards comprehensive peace. What kind of peace are they talking about, when the United States, under the Camp David agreements, has pledged to furnish Israel with huge quantities of modern sophisticated weaponry, some of which have not yet been supplied to the forces of the North Atlantic Treaty Organization? The fantastic amounts in billions of United States dollars pledged by the United States to Israel in the form of weapons and joint enterprises to manufacture modern aircraft are sufficient to reveal this deception which is feeding the war machinery of the Israeli aggressor to help it to continue with its expansionist invasions.
276.	Perhaps the best refutation of that delusion is the situation prevailing in southern Lebanon. Since the signing of the Camp David agreements, whereby Israel became reassured of the total disregard by the Egyptian Government of international legitimacy and of Egyptian national and pan-Arab obligations, Israel has intensified its land, air and sea attacks against southern Lebanon. These acts of aggression constitute a continuous war of annihilation against the Lebanese and Palestinian peoples. In these attacks Israel is using the most modern weapons supplied by the United States, with the result that thousands of innocent people—women, elderly men and children—are killed; towns, villages and their economic life are destroyed; hundreds of thousands of civilians are forced to leave their homes. By means of this war, which Israel is waging after having received the green light at Camp David, the Israelis want to perpetuate their occupation of some regions in southern Lebanon through their agents, who have betrayed their country and their people.
277.	I have only outlined the situation prevailing in the Middle East, and the risks and dangers which the Camp David agreements entail, the effects of which will not be limited to the region.
278.	Despite all these circumstances which I have outlined, Syria is still determined to do its utmost to help establish a just peace. I repeat what we have always declared before this Assembly and from every other international rostrum—namely, that for a Middle East peace to be just, the following two conditions must be met: first of all, Israel's withdrawal from all the territories occupied in 1967—a total comprehensive withdrawal without any modification of boundaries, and without any diminution of Arab sovereignty over the Arab territories; secondly, recognition of the inalienable national rights of the Palestinian people—in particular, the right of return, the right to self-determination and the right to the establishment of a national independent State in their homeland—and the participation of the PLO on an equal footing with all other parties concerned in all matters related to the Palestinian cause and its people.
279.	The facts of the status quo in the Middle East prompt us to assert two important facts: first, that the situation in the region is extremely dangerous and might lead to an explosion, the intensity of which may cause a world catastrophe; secondly, that if the aggressor and those collaborating with it are not confronted with a decisive and firm stand on the international level, they will continue to defy the will of the international community. This would cause further tension in the region, and would make the region the most dangerous hotbed of tension in the world, thus endangering international peace and security.
280.	Having presented the above analysis, I wish to conclude by saying that the least that can be done to counteract the Camp David agreements is for the international community to condemn them so that the course to peace would remain open, blessed by the Assembly's will and support. Thus the Assembly would be expressing its respect of the United Nations Charter and its principles and would be contributing to the enhancement of the role of the United Nations in preserving international peace and security.